Title: To Alexander Hamilton from William Allibone, 16 March 1792
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] March 16, 1792. “Having Particularly Inspected the Condition of the Piers at mud Island, I have the honor to report, that the Pier destroyed by the Breaking up of the Ice, was not Removed intirely from its bed as at first Represented, But that all the upper part thereof Below low water mark was Torn away and now lays sunk. Just against the back part or upper side of what remains in its old bed, only pressed a little farther in Shore. However the Pier is as Effectually destroyed, And I am of Opinion that the part which remains, will be of no advantage in erecting another.… From a view of the Prices and estimates of Building Peirs heretofore with some allowance for the General advance of Wages, I am of Opinion that it will require an appropriation of not less than two thousand Dollars.…”
